                 Case 3:20-cv-05451-MJP Document 57 Filed 04/13/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7

 8   DENGE LEMO GAHANO,

 9                              Plaintiff,                  Case No. C20-5451-MJP-MLP

10          v.                                              ORDER OF DISMISSAL

11   STEPHEN LANGFORD, et al.,

12                              Defendants.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, and noted the absence of any objections or responses

16   to it, and the remaining record, the Court finds and ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation;

18          (2)      Defendants’ motions to dismiss (dkt. ## 42-43) are GRANTED, and this action is

19   DISMISSED with prejudice; and

20          (3)      The Clerk is directed to send copies of this Order to the parties.

21          Dated this 13th day of April, 2021.

22

23
                                                            A
                                                            MARSHA J. PECHMAN
                                                            United States Senior District Judge



     ORDER OF DISMISSAL - 1
